      Case 8:14-cv-01888-CJC-DFM Document 40 Filed 10/18/18 Page 1 of 1 Page ID #:173




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

BLUE STONE STRATEGY GROUP, LLC,                                       CASE NUMBER

                                                       Plaintiff(s)                     8:14-cv-01888-CJC-DFM
                                     v.
NIKISHNA POLEQUAPTEWA,                                                       ORDER ON REQUEST FOR APPROVAL
                                                                             OF SUBSTITUTION OR WITHDRAWAL
                                                     Defendant(s)
                                                                                       OF ATTORNEY

         The Court hereby orders that the request of:

Blue Stone Strategy Group                                Plaintiff      Defendant        Other
                     Name of Party

to substitute Robert Rosette of Rosette, LLP                                                                            who is

           Retained Counsel                Counsel appointed by the Court (Criminal cases only)                    Pro Se

193 Blue Ravine, Suite 255
                                                                Street Address
      Folsom, CA 95630                                                           rosette@rosettelaw.com
                             City, State, Zip                                                     E-Mail Address

         916-353-1084                                916-353-1085                                 224437
                     Telephone Number                           Fax Number                                 State Bar Number

as attorney of record instead of Matthew A. Berliner, Salvatore Picariello, Brian L. Ngo
                                                     List all attorneys from same firm or agency who are withdrawing.
Fortis, LLP, 650 Town Center Drive, Suite 1530, Costa Mesa, California 92626



is hereby             x GRANTED                 DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filingg for
                                                                        o the
                                                                           t e withdrawing
                                                                               w t d aw g attorney(s)
                                                                                           atto ey(s) in this case.


         Dated          October 18, 2018
                                                                         U. S. District Judge/U.S.
                                                                                        Judge/U
                                                                                              U.S
                                                                                                .S. Magistratee Judge
                                                                                                                Judg



G–01 ORDER (09/17)           ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
